RABINOWITZ, Justice,
dissenting.
The superior court’s sentence is inconsistent with our mandate in Huff v. State, 568 P.2d 1014 (Alaska 1977). There we concluded that Huff should not have been given concurrent sentences of more than four years. After remand from this court, Huff was resentenced to consecutive four year terms with the second four year term suspended subject to Huff’s being placed on probation.
I therefore disagree with the majority’s conclusion that the opinion and mandate in Huff do not preclude imposition of a suspended sentence beyond four years. In my view, Huff contemplated that upon resen-tencing, the superior court was precluded from imposing a sentence exceeding four years. In the past this court has consistently held that in determining whether a sentence is excessive it will consider the total sentence including any period of supervision.1

. Sandvik v. State, 564 P.2d 20, 25 (Alaska 1977); Andrews v. State, 552 P.2d 150, 152 (Alaska 1976).